     1                                                                  FILED      COURT '~.
                                                                   K,U.S. DISTRICT
 2                                                                                        i
 3~                                                                MAY 131 2,~'
 4
                                                              EASTERN
                                                                    ~ DSS~~
                                                                          N
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
         UNITED STATES OF AMERICA,                     Case No.: ~ ~ r~ ~'~ ~~~~
11
                             Plaintiff,                ORDER OF DETENTION PENDING
12                                                     FURTHER REVOCATION
                     ►~                                PROCEEDINGS
13                                                      FED. R. CRIM. P. 32.1(a)(6); 18
                                                         .S.C. § 3143(a)(1))
14
                             Defendant.
15
16           The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the         W ~~r'~                District of
18       T~,~ c~ ~_ for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20           Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a}(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~ The defendant has not met his/her burden of establishing by clear and
23              convincing evidence that he/she is not likely to flee if released under 18
24             U.S.C. § 3142(b) or (c). This finding is based on the following:
25              (~        information in the Pretrial Services Report and Recommendation
26              (~        information in the violation petition and reports)
27             (~         the defendant's nonobjection to detention at this time
28             ( )        other:


                                                   1
     1 !      and/ or
     2 B.(~   The defendant has not met his/her burden of establishing by clear and
     3        convincing evidence that he/she is not likely to pose a danger to the
     4        safety of any other person or the community if released under 18 U.S.C
                                                                                      .
     5        § 3142(b)or (c). This finding is based on the following:
  6           (~    information in the Pretrial Services Report and Recommendation
  7           (~    information in the violation petition and reports)
  8           (~    the defendant's nonobjection to detention at this time
 9            (}    other:
 10
 1 1 IT THEREFORE IS ORDERED that the defendant be detained pendi
                                                                  ng         the further
 12 revocation proceedings.
13
14 Dated: /~/~~ 13 ~ 2~ Z ~
15                                              United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
